Name: COMMISSION REGULATION (EC) No 1195/96 of 28 June 1996 fixing the representative prices and additional import duties for certain products in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  EU finance;  prices
 Date Published: nan

 29 . 6 . 96 EN Official Journal of the European Communities No L 161 /3 COMMISSION REGULATION (EC) No 1195/96 of 28 June 1996 fixing the representative prices and additional import duties for certain products in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Commission Regu ­ lation (EC) No 1126/95 (2), sentative of the market; whereas offer prices which can be assumed not to be representative of actual market trends must also be disregarded; Whereas, if information on sugar of the standard quality is to be comparable, the price increases or reductions fixed pursuant to Article 5 ( 1 ) (a) of Regulation (EEC) No 784/68 must be added to or deducted from the offers taken into consideration in the case of white sugar, whereas, in the case of raw sugar, the corrective factors provided for in Article 5 ( 1 ) (b) must be applied; Whereas the representative price is modified only if the variation in the elements used to calculate it would entail an increase or a reduction of not less than ECU 0,5 per 100 kilograms in relation to the representative price previously fixed; Whereas, where there is a difference between the trigger price for the product in question and the representative price, additional import duties should be fixed under the conditions set out in Article 3 of Regulation (EC) No 1423/95; Whereas it follows from applying these provisions that the representative prices and additional import duties for the products in question should be as set out in the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to Commission Regulation (EC) No 1423/95 of 23 June 1995 laying down detailed rules for the import of products in the sugar sector other than molasses (3), as last amended by Regulation (EC) No 1 127/96 (4), and in particular the second subparagraph of Article 1 (2) and Article 3 ( 1 ) thereof, Whereas Regulation (EC) No 1423/95 stipulates that the cif import price for raw sugar and white sugar, hereinafter known as the 'representative price ', should be set in accor ­ dance with Commission Regulation (EEC) No 784/68 (  5), as amended by Regulation (EC) No 260/96 (6); whereas that price should be fixed for the standard qualities defined in Regulation (EEC) No 793/72 f) and in Council Regulation (EEC) No 431 /68 (8), as amended by Regula ­ tion (EC) No 3290/94 O; HAS ADOPTED THIS REGULATION: Whereas, when the representative prices are being fixed, the Commission must take account of all available infor ­ mation on offers on the world market, on quotations on the exchanges which are important for world trade in sugar, on prices recorded on important third-country markets, and on sales concluded in international trade of which it has knowledge either directly or through the agency of the Member States; whereas, however, pursuant to Regulation (EEC) No 784/68, the Commission must disregard information if the goods concerned are not of sound and fair marketable quality or if the price quoted in an offer relates to a small quantity which is not repre ­ Article 1 The representative prices and additional duties applicable to the import of the products referred to in Article 1 of Regulation (EC) No 1423/95 shall be as set out in the Annex hereto .') OJ No L 177, 1 . 7. 1981 , p. 4. *) OJ No L 150, 25. 6. 1996, p. 3. 3) OJ No L 141 , 24. 6. 1995, p. 16. ¦) OJ No L 150, 25. 6. 1996, p. 12. ^ OJ No L 145, 27. 6. 1968, p. 10 . &lt; ¢) OJ No L 34, 13. 2. 1996, p. 16. 7) OJ No L 94, 21 . 4. 1972, p. 1 . 8) OJ No L 89, 10 . 4. 1968, p. 3 . ») OJ No L 349, 31 . 12. 1994, p. 105. Article 2 This Regulation shall enter into force on 1 July 1996. No L 161 /4 rENI Official Journal of the European Communities 29. 6. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 28 June 1996 fixing representative prices and the amounts of additional duties applicable to imports of white sugar, raw sugar and products covered by CN code 1702 90 99 (ECU) CN code Amount of representative prices per 100 kg net of product concerned Amount of additional duty per 100 kg net of product concerned 1701 11 10 (') 23,51 4,54 1701 11 90 (') 23,51 9,78 1701 1210 0 23,51 4,35 1701 12 90 0 23,51 9,35 1701 91 00 0 31,72 9,37 1701 99 10 0 31,72 4,85 1701 99 90 0 31,72 4,85 1702 90 99 0 0,32 0,34 (') For the standard quality as defined in Article 1 of amended Council Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968, p. 3). (2) For the standard quality as defined in Article 1 of Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ). P) By 1 % sucrose content